Citation Nr: 1022542	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a heart disability 
to include a heart murmur and Wolff-Parkinson-White syndrome. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
January 1954 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In January 2009, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In May 2010 in writing, the Veteran withdrew from his appeal 
the claim of service connection for hearing loss.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204.  
As the Veteran's writing clearly evinces intent to withdraw 
from his appeal the claim of service connection for hearing 
loss, the Board does not have appellate jurisdiction of the 
claims. 38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. § 20.204. 

The claim was initially framed as service connection for a 
heart disability manifested by a heart murmur.  While the 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a claim 
includes any condition, which may reasonably be encompassed 
by the claimant's description of the claim, the reported 
symptoms, and any other pertinent information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (per curiam).  
In this case, the Veteran is seeking service connection for a 
heart disability, which he alleges was shown in the service, 
including Wolff-Parkinson-White syndrome, for this reason, 
the Board has recharacterized the claim as a heart disability 
to include a heart murmur and Wolff-Parkinson-White syndrome. 



FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present 
in service and current tinnitus first documented after 
service, is unrelated to an injury or disease of service 
origin.

2.  A heart disability to include a heart murmur and 
Wolff-Parkinson-White syndrome is not shown since service or 
currently. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A heart disability to include a heart murmur and 
Wolff-Parkinson-White syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306  (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2006 and in January 2009.  The 
Veteran was notified of the type of evidence necessary to 
substantiate the claim of service connection, namely, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; evidence of a relationship between the current 
disability and the injury, disease, or event in service; or 
evidence that a disability, which is a pre-existing 
condition, was made worse in service.  The Veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any non-Federal records on his behalf.   The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable for the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (to the extent of pre-adjudication notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).



To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service treatment 
records, VA records, and private records.  The Veteran was 
afforded VA examinations and VA medical opinions were 
obtained.    

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111.  The presumption of soundness is rebuttal 
by clear and unmistakable evidence that the disability pre-
existed service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

Where a veteran, who served for ninety days on active duty, 
develops organic heart disease to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

As for the combat provisions of 38 U.S.C.A. § 1154(b), the 
Veteran stated that in Vietnam his base camp was rocketed, 
exposing him to acoustic trauma.  For the disposition of the 
claim of service connection for tinnitus, the Board need not 
determined whether the Veteran was in combat, because even if 
the Veteran were in combat, the presumption afforded under 38 
U.S.C.A. § 1154(b) deals only with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of a nexus to 
service, and medical evidence of a nexus to service is still 
required.  Wade v. West, 11 Vet. App. 302, 306 (1998).  In 
other words, the presumption of 38 U.S.C.A. § 1154(b) goes to 
the question of whether or not the Veteran experienced noise 
exposure in service.  As the record shows that the Veteran 
worked in a noisy environment, that is, around aircraft for 
20 years, his noise exposure in service is consistent with 
the circumstances of his duties in service, whether he was in 
combat or not.  

On the claim of service connection for a heart disability, 
the initial findings were documented on an annual flight 
physical in January 1956, and the record does not show that 
the claimed disability was the result of participation in 
combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Tinnitus

Facts

The Veteran's DD-214 shows that during service he worked in 
aircraft maintenance.  The service treatment records contain 
no complaint, finding, history, treatment, or diagnosis of 
tinnitus.  On retirement examination, the Veteran denied ear 
trouble. 

On VA audiological VA examination in November 2009, the 
Veteran gave a history of noise exposure in service, working 
in aircraft maintenance.  The Veteran also gave a history of 
noise exposure in Vietnam when his base camp was rocketed.  
He stated that after service he worked as a bus driver for 22 
years. 

The Veteran described the gradual onset of tinnitus about 10 
years earlier.  The VA examiner, doctor of audiology, 
reported that the service treatment records showed normal 
hearing on entrance examination in December 1953, on annual 
physical examinations in 1954, 1956, 1958, 1959, 1961, 1964, 
1965, 1966, 1971, and on the retirement physical in 1974.  
An audiogram showed that right ear hearing did not meet the 
regulatory standard of a hearing loss disability under 
38 C.F.R. § 3.385, but there was a left ear hearing loss 
disability for speech recognition under 38 C.F.R. § 3.385.  
The VA examiner expressed the opinion that the Veteran's 
tinnitus was not caused by noise exposure in service because 
service treatment records from entrance to separation, 
including several physical examinations, show normal hearing, 
which was based on the Veteran's history, a review of the 
Veteran's file, and the findings of an audiogram.  

Analysis

On the basis of the service treatment records, tinnitus was 
not affirmatively shown to have been present during service, 
and service connection under 
38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

Tinnitus is however a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent). 

Although the Veteran is competent to describe tinnitus, as 
the service treatment records lack the combination of 
manifestations sufficient to identify tinnitus and sufficient 
observation to establish chronicity in service, chronicity in 
service is not adequately supported by the service treatment 
records.  As chronicity is not shown in service, the 
principles of continuity of symptomatology after service 
under 38 C.F.R. § 3.303(b).

After service, the Veteran first identify tinnitus in May 
2005, when he filed his current claim, more than 30 years 
after service.  And on VA examination in 2009, the Veteran 
gave a history of the gradual onset of tinnitus ten years 
earlier or in 1999, which is still 25 years after service.  


The absence of documented symptoms from 1974 to 1999 
interrupts continuity.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

Here any implied assertion of continuity is less probative, 
that is, less credible, than the evidence against continuity 
of symptomatology, that is, the lack of any documentation of 
tinnitus in over 20 years of service, the denial of ear 
trouble on retirement examination from service, and the lack 
of continuity between 1974 and 1999, and service connection 
for tinnitus base d on continuity of symptomatology under 38 
C.F.R. § 3.303(b) is not established.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe tinnitus, 
where as here, the determinative question involves a question 
of medical causation, that is, medical evidence of an 
association or link between tinnitus, first diagnosed after 
service, and an injury, disease, or event in service, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion. 38 C.F.R. § 3.159.

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, education, 
training, or experience to offer such an opinion, his 
statements relating tinnitus to noise exposure in service is 
not competent medical evidence on the question of causation 
and the statements are excluded, that is, the statements are 
not to be considered as evidence favorable to claim.



On the question of medical causation, that is, medical 
evidence of an association or link between tinnitus, first 
diagnosed after service, and noise exposure in service, the 
evidence of record is against the claim as the VA examiner, a 
doctor of audiology, who is qualified through education, 
training, or experience to offer a medical opinion, expressed 
the opinion that tinnitus was not caused by noise exposure in 
service because the service treatment records from entrance 
to separation, including several physical examinations, show 
normal hearing, which was based on the Veteran's history, a 
review of the Veteran's file, and the findings of an 
audiogram. 

As the only competent medical evidence of records is 
unfavorable to the claim on a material issue of fact, that 
is, medical causation, which is required to establish service 
connection, and as the Board may consider only independent 
medical evidence to support its finding on the question of 
medical causation, the preponderance of the evidence is 
against the claim of service connection for tinnitus, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Heart Disability 

Facts

On entrance examination, there was no history or finding of a 
heart abnormality.  The service treatment records show that 
in January 1956 an electrocardiogram (EKG) showed an atypical 
left bundle branch block (LBBB), which was evaluated as 
clinically asymptomatic and of little significance for the 
Veteran's flying status as an assistant crew chief.  On 
annual flight physicals from 1957 to 1962, the Veteran was 
found physically qualified for flight duty.  On an annual 
flight physical in February 1963, an EKG showed a complete 
LBBB, suggestive of myocardial disease.  On an internal 
medicine consultation, noting the previous EKG in 1956, the 
examiner found no evidence of serious cardiac disease.  A 
panel of physicians then recommended that the finding of the 
LBBB be waived in order that the Veteran could maintain his 
flight status.  

On an annual flight physical in February 1964, the Veteran 
was again evaluated for a LBBB by EKG.  The examiner 
expressed the opinion that the LBBB was a congenital heart 
block of no clinical importance and the diagnosis was 
Wolff-Parkinson-White (WPW) syndrome.  There were no EKG 
changes on the annual flight physicals in 1965 and 1966 and 
the Veteran maintained his flight status.  The pertinent 
findings were no murmurs, normal sinus rhythm, and normal 
heart sounds.  The denied paroxysmal tachycardia, arrhythmia, 
skipped beats or history of suggestive of other rhythm 
disturbance.  EKGs in February 1971 and in December 1973 were 
normal.  On retirement examination in January 1974, the 
Veteran gave a history of heart trouble.  The examiner noted 
that the EKG in January 1956 indicated an atypical left 
bundle branch block, which was disproved by clinical 
examination.  On examination, the cardiac sounds and rhythm 
were evaluated as normal and an EKG was within normal limits.  
The examiner found no evidence of heart disease and a heart 
abnormality was not listed as a defect or diagnosis. 

After service, on VA examination in August 1974, the Veteran 
stated that in service he was told that he was probably born 
with a heart condition.  Evaluation of the cardiovascular 
system showed no significant abnormalities.  An EKG showed 
sinus bradycardia and left ventricular hypertrophy by voltage 
criteria. The heart sounds were essentially normal with a 
questionable, very faint and barely perceptible soft systolic 
murmur on auscultation which disappeared when the Veteran was 
examined in the supine position and was apparently functional 
in nature with no symptoms or objective findings otherwise.  

Private medical records in March 2006 documented bradycardia 
by EKG.  In May 2006, an EKG appeared normal.  In May 2006, 
history included dysrhythmia and borderline blood pressure 
but there was no indication of hypertension.  The pertinent 
finding was a soft murmur.  

On VA examination in October 2009, the examiner noted that 
the Veteran was diagnosed with Wolff-Parkinson-White (WPW) 
syndrome, dating to 1956 and he was completely asymptomatic 
and WPW syndrome had spontaneously resolved by EKG in 1973 
and had not recurred.  

The VA examiner noted cardiac arrhythmias were not shown 
during service.  The Veteran's medical history showed no 
cardiac trauma, cardiac neoplasm, myocardial infarction, 
congestive heart disease, rheumatic heart disease, 
hypertensive heart disease, endocarditis, or pericarditis.  
The pertinent findings were normal cardiac rhythm without 
murmur.  

Analysis

For the analysis, the Board addresses the heart murmur and 
Wolff-Parkinson-White syndrome as separate conditions.

Heart Murmur 

On the basis of the service treatment records, a heart murmur 
was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. §§ 1110 and 
1131 and 38 C.F.R. § 3.303(a) is not established. 

On the basis of the evidence of record, a heart murmur was 
not shown in service and after service a heart murmur was 
documented in 2006, more than three decades after service, as 
there is no competent or credible evidence either 
contemporaneous with or after service that a heart murmur was 
noted during service, that is, observed during service, the 
principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997). 

As for service connection under 38 C.F.R. § 3.303(d), a heart 
murmur is not a condition under case law that has been found 
to be capable of lay observation. Therefore the determination 
as to the presence of a disability since service or currently 
is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  


See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

A heart murmur is not a simple medical condition, such as a 
broken leg, because it is not a condition a lay person can 
observe and describe without specialized education, training, 
or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  

For this reason, the Board determines that a heart murmur is 
not a simple medical condition that a lay person is competent 
to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, and as no factual foundation 
has been established to show that the Veteran is qualified 
through knowledge, education, training, or experience to 
offer a diagnosis of a heart murmur, his assertion of a 
current heart disability due to heart murmur is not competent 
evidence and the assertion is excluded, that is, the 
assertion is not to be considered as evidence favorable to 
claim. 

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation and the 
claimed disability is not a simple medical condition a lay 
person is competent to identify, competent medical evidence 
is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The competent evidence shows that on VA examination in 2009 
by a VA physician, who is qualified through education, 
training, or experience to offer a medical diagnosis, found 
no evidence of murmur or of disability related to a heart 
murmur. This evidence opposes, rather than supports, the 
claim.

Also although a lay person is competent to report a 
contemporaneous medical diagnosis or a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a medical professional, Jandreau at 1377, 
there is no competent evidence of a disability due to a heart 
murmur.

As the only competent medical evidence of records is 
unfavorable to the claim on a material issue of fact, that 
is, a diagnosis since service or currently, which is required 
to establish service connection, and as the Board may 
consider only independent medical evidence to support its 
finding on the question of medical diagnosis, the 
preponderance of the evidence is against the claim of service 
connection for a disability due to a heart murmur, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Wolff-Parkinson-White Syndrome

As no cardiac abnormality was noted on entrance examination 
in December 1953, the Veteran is presumed to have been in 
sound condition upon entry to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

The standard for rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence that 
the Veteran's disability both pre-existed service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).

The service treatment records show that on an annual flight 
physical in 1956 an atypical left bundle branch block (LBBB) 
by EKG was found, but it was evaluated as clinically 
asymptomatic.  On an annual flight physical in February 1963, 
an EKG again showed a LBBB, suggestive of myocardial disease, 
but on an internal medicine consultation, the examiner found 
no evidence of cardiac disease.  On an annual flight physical 
in February 1964, the Veteran was again evaluated for a LBBB 
by EKG.  The examiner expressed the opinion that the LBBB was 
a congenital heart block of no clinical importance and the 
diagnosis was Wolff-Parkinson-White syndrome.  The pertinent 
findings were no murmurs, normal sinus rhythm, and normal 
heart sounds.  On retirement examination in January 1974, the 
cardiac sounds and rhythm were evaluated as normal and an EKG 
was within normal limits.  The examiner found no evidence of 
heart disease.

After service, a soft murmur was noted in 2006, but the 
murmur was not associated with a permanent heart disability.  
And on VA examination in October 2009, the examiner noted 
that the Veteran was diagnosed with Wolff-Parkinson-White 
(WPW) syndrome, dating to 1956,  and he was completely 
asymptomatic and WPW syndrome had spontaneously resolved by 
EKG in 1973 and had not recurred.  The examiner noted cardiac 
arrhythmias were not shown during service, and the pertinent 
findings were normal cardiac rhythm without murmur.  

As Wolff-Parkinson-White (WPW) syndrome is a congenital 
syndrome, that is, it is present since birth, the diagnosis, 
itself, which is not disputed, is clear and unmistakable 
evidence that Wolff-Parkinson-White (WPW) syndrome 
pre-existed service.   Although the Veteran was evaluated for 
Wolff-Parkinson-White syndrome in service, he was 
asymptomatic and there was no evidence of heart disease and 
no evidence of a cardiac murmur during service. 

After service, there is no evidence of the disabling 
residuals of Wolff-Parkinson-White syndrome as the VA 
examiner in 2009 explained that Wolff-Parkinson-White 
syndrome had spontaneously resolved by EKG in 1973 and had 
not recurred.  And the VA examiner found normal cardiac 
rhythm without murmur.

In the absence of evidence of disabling residuals of 
Wolff-Parkinson-White syndrome or evidence of recurring 
Wolff-Parkinson-White syndrome, the evidence is clear and 
unmistakable that Wolff-Parkinson-White syndrome was not 
aggravated by service, namely, there was no permanent 
increase in the severity of the syndrome, that is, an 
irreversible worsening beyond natural progress or clinical 
course and character of the condition.  

To the extent the Veteran asserts he has a current heart 
disability, although the Veteran is competent to describe 
symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (lay testimony is competent as to symptoms of an 
illness, but not that he has a particular illness), 
Wolff-Parkinson-White syndrome is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Wolff-Parkinson-White syndrome is not a simple medical 
condition, such as a broken leg, because it is not a 
condition a lay person can observe and describe without 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the 
use of the senses.).  

For this reason, the Board determines that 
Wolff-Parkinson-White syndrome is not a simple medical 
condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, and as no factual foundation 
has been established to show that the Veteran is qualified 
through knowledge, education, training, or experience to 
offer a diagnosis of Wolff-Parkinson-White syndrome, his 
assertion of a current heart disability due to 
Wolff-Parkinson-White syndrome is not competent evidence and 
the assertion is excluded, that is, the assertion is not to 
be considered as evidence favorable to claim.

On the basis of the evidence of record, the Board finds that 
the evidence clearly and unmistakably shows that the 
congenital Wolff-Parkinson-White syndrome preexisted service 
and that Wolff-Parkinson-White syndrome was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for tinnitus is denied.  

Service connection for a heart disability to include a heart 
murmur and Wolff-Parkinson-White syndrome is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


